DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guering et al. (8,727,277) in view of Jergenson (2,608,366).  Guering shows the use of aircraft with a fuselage (100)  that has a passenger section (106) separated from a crew quarters (104).  Guering et al. further shows the use first and second seat disposed in the crew quarters which traverse  a longitudinal axis of the aircraft (Fig. 2).  Guering et al. shows all the teachings of the claimed invention except the use of a seat adjustable between a sitting configuration and a berthing configuration such that the seat being upright in the sitting the configuration allows a crew member to sit in the seat between and upper and lower portion of the crew quarters.   Jergenson teaches the use of a cabin (quarters) having a floor (14) and an upper portion above a floor plane defined by the cabin floor and a lower portion beneath the floor plane (see Fig. 4).  Jergenson shows the use of a seat (19’) that is adjustable between a seating position and berthing position (see Fig. 2), whereby an occupant sitting in the seat in the seating position will be within both the upper and lower portions of the cabinet quarters.  Regarding claim 4, the seat may be horizontal (as shown in Fig. 2).   It would have been obvious to one of ordinary skill in the art to modify the aircraft of Guering et al. with the teachings of Jergenson in order to maximize spacing while providing comfortable sleeping arrangements for the crew.  Consequently the method steps as recited would have been incorporated within the use of the invention, as taught by Guering et al. in view of Jergenson.    

Allowable Subject Matter
Claims 2 and 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference Nos.  CN 110271458 A and EP 2923946 B1 show features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        


adb
June 17, 2022